Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 1 of 103
     Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 2 of 103



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

ASHLEY F.     CUMMINGSO                           )
                                                  )
        Plaintiff,                                )
                                                  )
v.                                                )    CASE NO.: 4:18-cv-00244-WTM-JEG
                                                  )
BIGNAULT & CARTER, LLC;                           )
W. PASCHAL BIGNAULT; and                          )
LORr A. CARTER,                                   )
                                                  )
        Defendants.                               )

                         DECLARATION OF CHARLES HERMAN

        COMES NOW Charles Herman and under penalty              of perjury   makes the following

declaration pursuant to 28 U,S.C. 5L746 that the following is true and correct:

                                                  1.


        My name is Charles Herman. I am over the age of twenty-one and suffer from no legal

disabilities. This Declaration is made upon my own personal knowledge as well as                 the

contemporaneous business records of my firm.

                                                  1


        I have represented the Defendants in this case beginning May 23,2018.

                                                  3.


        Defendants received a letter dated May 22,2018 from Plaintiff s attorney indicating that

he represented Plaintiff in regard to an FLSA overtime case.

                                                  4.

        On that same day, I began collecting underlying pay records and created a spreadsheet   with

all of the underlying pay data input, I provided this information to Plaintiff s counsel on August



                                           Page   I of5
   Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 3 of 103



10,2018 via email communication. Attached hereto, and made apart hereof, as a Charles Herman

Law business record is (Attachment "A"), a true and coffect copy of an August 10,2018 Email

Communication from Charles Herman to Larry Pankey along with the attached spreadsheet

summarizing the pay data (Attachment "A-1"), and all of the pay records and timesheets in

Defendants possession for the time period (Attachment "A-2").

                                                 5.


       In an email communication dated August 14,2018, I requested that Plaintiff s counsel

provide "a copy of your time records and the amount of attorney's fses that you are demanding so

that we may discuss your attorney's fees...". Despite my request, Plaintiff did not provide time

records. Attached hereto, and made a part hereof, as a Charles Herman Law business record is

(Attachment   "8"), utrue and corect   copy of an August 14,2018 Email Communication from

Charles Herman to Larry Pankey setting forth a settlement offer of $7,381,00 plus a reasonable

amount for attorney's fees. The offer was based on the fluctuating workweek method considering

alrtime multiplier instead of a I lztime multiplier    and based off a2-year statute of limitations.

                                                 6.


       On October 18,2018, Plaintiff filed her Complaint. (Doc. 1).




       Defendants became aware of the filing of the Complaint on or about November 5 , 20 1 8.

                                                 8.


       On November 19, 2018,I spoke with Plaintiff s counsel on the telephone to ascertain

whether settlement could be achieved, During that telephone conversation          I   asked Plaintiffs

counsel how much in attorney's fees he had in the case and he said:     "Not much, maybe a couple

thousand." Based on that representation, I spoke with my clients and got approval to make an offer



                                           Page 2     of5
   Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 4 of 103



of settlement to the Plaintiff in the following amounts: $20,823.00 in alleged unpaid overtime

wages; $20,823.00 in liquidated damages; $400.00 in costs; and$2,954.00 in attorney's fees.

                                                 9.


       Defendants dispute that this is the correct computation of unpaid overtime wages owed.

However, in an effort to settle the case, and not to incur any further attorney's fees, Defendants

agreed to make the offer   of settlement based on unpaid overtime wages of $20,823.00.

                                                  10.


       The $20,823.00 figure was calculated using: (1) an estimated seven (7) hours of overtime

per week for the time period where records could not be located (October 18,2015 to November

20,2016) instead of the 3.75 hours per week average based off of the actual time records from

November 20,2016 until     April 19,2018; (2) using the time and half overtime rate instead of the

half overtime rate under the fluctuating work week method (although Defendants maintain that the

half overtime rate is applicable); (3) including liquidated damages on the entire amount; and (4)

going back three (3) years as opposed to two (2) years (which is also disputed).

                                                  11.


       Also onNovember 19,2018, I emailed Plaintiffs counsel, The email stated that: "I was

able to get authority from my client to settle this matter for a total of $45,000 inclusive of all

attorneys fees and costs as shown on the attached spreadsheer (Bignault Carter LLC (3            yr &

liquidated)(w 7 hrs))." (Emphasis added). Attached hereto, and made apart hereof, as a Charles

Herman Law business record is (Attachment    "C"), a true and correct copy of a November   1,9   ,2078

Email Communication from Charles Herman to Lary Pankey along with the attached spreadsheet

(Attachment "C-1").




                                            Page 3   of5
     Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 5 of 103



                                                      12.

          In the attached spreadsheet, I broke the settlement down into the following          amounts:

$20,823.00 in back pay; $20,823,00 in liquidated damages; $400.00 in costs; and$2,954.00 in

attorney's fees. See Attachment "C-1",

                                                      13.


          Plaintiff s counsel responded via email agreeing to that breakdown and agreed to settle the

case based on those amounts. Attached hereto, and made apart hereof, as a Charles Herman Law

business record is (Attachment       "D"), a true and correct copy of email communications from

November      19   , 2018 to November 20, 20 1 8 between Charles Herman and Lany Pankey.

                                                      t4.

          As is shown herein, the attorneys' fees were agreed upon separately by the Parties without

regard to the amount paid to the Plaintiff for liquidated damages and unpaid oveftime wages.

                                                      15.


          Thereafter on November 19,2018,I asked Plaintiff s counsel to        "!]et   me know how you

want the checks made out..." In response to this request, Plaintiff s counsel responded indicating

that we should issue two (2) separate checks in the amounts of $18,437.91 to Plaintiff s law firm;

and one check in the amount of $26,562.09 to Plaintiff, The amount to be paid to Plaintiff was

nearly identical to the amount of liquidated damages and alleged unpaid overtime wages based on

a   two (2) year statute of limitations as set forth in Attachment o'C-|". Defendants did inquire further

into the monetary split between Plaintiff and Plaintiff s attorney and incorporated Plaintiff           s


counsel's response and monetary allocation into the Settlement Agreement. (Doc. 13-1).




                                               Page 4   of5
   Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 6 of 103



                                                       16,

           I have read the foregoing declaration and declare under penalty of perjury that it is true and

correct.

                                          This   14th day   of March,2Tl9.


                                            '-aL
                                          Charles Herman
                                          Georgia Bar No.: 142852




                                                 Page 5   of5
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 7 of 103




 ATTACHMENT
     “A”
                                                                         Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 8 of 103


Charles Herman

From:                                                                                                                                                               Charles Herman
Sent:                                                                                                                                                               Friday, August 10, 2018 1:33 PM
To:                                                                                                                                                                 Larry Pankey
Subject:                                                                                                                                                            RE: RE: Cummings v. Bignault & Carter, LLC
Attachments:                                                                                                                                                        8-10-18AFC Time Card In Order (CSH).pdf; ATT00001.htm; 8-10-18 Copy of Bignault
                                                                                                                                                                    Carter LLC.xlsx; ATT00002.htm


L arry,

P erourtelephoneconversation,attachedheretoareM s.Cum m ingstim ecard recordsfrom N ovem ber21,2016 through
thepresent.T hecodetogetintothespreadsheetis7505.

L etm eknow w henyou havehad achancetoreview and w ould liketodiscuss.

T hankyou foryourcontinued cooperationinthism atter,itisgreatly appreciated.


Cha rle sH e rm a n

       The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




(Note :a llg round m a il/Fe d Ex/UPS should b e m a ile d to1100 Pe a c htre e St.,N E,Ste .500,Atla nta ,GA 30309)
Ac tua lOffic e loc a tionform e e ting s:
7E.Cong re ssSt.,Ste .611A,Sa va nna h,GA 31401
Te le phone : 912-303-7717
Ce ll:419-704-7703
Fa c sim ile : 404-214-0125
Em a il:c ha rle s@ Justic e AtW ork.com
Justic e AtW ork.com

Follow uson Fa c e b ook * Tw itte r* Linke d In * Atla nta Em ploym e ntLa w Blog

N ote :Inthe a b se nc e ofa ne ng a g e m e nta g re e m e ntorc ontra c tofre pre se nta tion,noinform a tionc onta ine d inthise m a ilc onstitute sa nund e rta king ofre pre se nta tionor
a ne xpre ssionofa b ind ing le g a lopinion.



CON FIDEN TIALITY N OTE:The inform a tionc onta ine d inthism e ssa g e a nd a lla tta c hm e ntsisprivile g e d a nd c onfid e ntia linform a tioninte nd e d onlyforthe use ofthe
ind ivid ua lore ntityna m e d a b ove .Ifyou a re notthe inte nd e d re c ipie nt,a nyre vie w ,use ,d istrib ution,c opying orforw a rd ing ofthism e ssa g e isstric tlyprohib ite d .Ifyou
ha ve re c e ive d thism e ssa g e ine rror,ple a se im m e d ia te lynotifyusb ye m a ila tc ha rle s@ justic e a tw ork.com a nd /orc a llthe se nd e ra t(404) 214-0120 a nd ple a se d e le te the
orig ina la nd a llc opie softhe m e ssa g e .




From: Charles Herman
Sent: Tuesday, August 7, 2018 5:31 PM
To: 'Larry Pankey'
Subject: RE: RE: Cummings v. Bignault & Carter, LLC

L arry,

I’llpasstheofferontom y clientsand try togetbackw ithyou by theendofthew eek.
                                                                                                                                                                                            1
                                                                         Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 9 of 103

Inthem eantim e,sinceAshley believessheknow sw herethetim erecordsarelocated atthestoragefacility – please
sharethatinform ationw ithusand w ew illsend som eoneouttheretolookintheidentified location.

T hanks.

Cha rle sH e rm a n

       The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




(Note :a llg round m a il/Fe d Ex/UPS should b e m a ile d to1100 Pe a c htre e St.,N E,Ste .500,Atla nta ,GA 30309)
Ac tua lOffic e loc a tionform e e ting s:
7E.Cong re ssSt.,Ste .611A,Sa va nna h,GA 31401
Te le phone : 912-303-7717
Ce ll:419-704-7703
Fa c sim ile : 404-214-0125
Em a il:c ha rle s@ Justic e AtW ork.com
Justic e AtW ork.com

Follow uson Fa c e b ook * Tw itte r* Linke d In * Atla nta Em ploym e ntLa w Blog

N ote :Inthe a b se nc e ofa ne ng a g e m e nta g re e m e ntorc ontra c tofre pre se nta tion,noinform a tionc onta ine d inthise m a ilc onstitute sa nund e rta king ofre pre se nta tionor
a ne xpre ssionofa b ind ing le g a lopinion.



CON FIDEN TIALITY N OTE:The inform a tionc onta ine d inthism e ssa g e a nd a lla tta c hm e ntsisprivile g e d a nd c onfid e ntia linform a tioninte nd e d onlyforthe use ofthe
ind ivid ua lore ntityna m e d a b ove .Ifyou a re notthe inte nd e d re c ipie nt,a nyre vie w ,use ,d istrib ution,c opying orforw a rd ing ofthism e ssa g e isstric tlyprohib ite d .Ifyou
ha ve re c e ive d thism e ssa g e ine rror,ple a se im m e d ia te lynotifyusb ye m a ila tc ha rle s@ justic e a tw ork.com a nd /orc a llthe se nd e ra t(404) 214-0120 a nd ple a se d e le te the
orig ina la nd a llc opie softhe m e ssa g e .




From: Larry Pankey [mailto:lpankey@pankeyhorlock.com]
Sent: Tuesday, August 7, 2018 4:04 PM
To: Charles Herman
Subject: RE: RE: Cummings v. Bignault & Carter, LLC

Charles:

O ursettlem entdem and isfor$57,
                               000,plusareasonableam ountforattorney’sfees.

M y clientdoesnothavethetim erecordsbutbelievessheknow sw herethey arelocated atthestoragefacility.

L etm eknow and how m uchtim edoyou needtorespond? W eareprepared tom oveforw ardw ithsettlem entorsuit.
T hanks.

Larry A. Pankey, Esq.
Listed in Super Lawyers®
Top100 TrialL awyers The National Trial Lawyers
L ife M emberM illion D ollarA d vocates Foru m


Pankey & Horlock, LLC
lpankey@pankeyhorlock.com
www.pankeyhorlock.com
770.670.6250 direct



                                                                                                                                                                    2
                                                                   Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 10 of 103

From : CharlesHerm an[m ailto:charles@ justiceatw ork.com ]
Sent: M onday,June18,2018 9:10 AM
To: L arry P ankey <lpankey@ pankeyhorlock.com >
Cc: JaniceClark<jclark@ pankeyhorlock.com >
Subject: R E:R E:Cum m ingsv.Bignault& Carter,L L C

L arry,

T hankyou fortakingthetim etodiscussthecasew ithm elastw eek.Idohopethatw ecanw orkthiscaseoutpre-suit
and Iappreciateyou gettingintouchw ithyourclienttoseew hetherornotshehasthetim erecordsand toclarify that
therearenootherem ployeessim ilarly situated w ithher.

L etm eknow ifthereisanythingIcandotoassistinm ovingthiscaseforw ard intheinterim .

T hankyou sir.


Cha rle sH e rm a n
Ba rre tt& Fa ra ha ny

       The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




Note :a llg round m a il/Fe d Ex/UPS should b e m a ile d to1100 Pe a c htre e St.,N E,Ste .500,Atla nta ,GA 30309)
Ac tua lOffic e loc a tionform e e ting s:
7E.Cong re ssSt.,Ste .611A,Sa va nna h,GA 31401
Te le phone : 912-303-7717
Ce ll:419-704-7703
Fa c sim ile : 404-214-0125
Em a il:c ha rle s@ Justic e AtW ork.com
JusticeAtW ork.com

Follow uson Fa c e b ook * Tw itte r* Linke d In * Atla nta Em ploym e ntLa w Blog

N ote :Inthe a b se nc e ofa ne ng a g e m e nta g re e m e ntorc ontra c tofre pre se nta tion,noinform a tionc onta ine d inthise m a ilc onstitute sa nund e rta king ofre pre se nta tionor
a ne xpre ssionofa b ind ing le g a lopinion.

CON FIDEN TIALITY N OTE:The inform a tionc onta ine d inthism e ssa g e a nd a lla tta c hm e ntsisprivile g e d a nd c onfid e ntia linform a tioninte nd e d onlyforthe use ofthe
ind ivid ua lore ntityna m e d a b ove .Ifyou a re notthe inte nd e d re c ipie nt,a nyre vie w ,use ,d istrib ution,c opying orforw a rd ing ofthism e ssa g e isstric tlyprohib ite d .Ifyou
ha ve re c e ive d thism e ssa g e ine rror,ple a se im m e d ia te lynotifyusb ye m a ila tc ha rle s@ justic e a tw ork.com a nd /orc a llthe se nd e ra t(404) 214-0120 a nd ple a se d e le te the
orig ina la nd a llc opie softhe m e ssa g e .


From : CharlesHerm an
Sent: Friday,M ay 25,20183:31 P M
To: 'lpankey@ pankeyhorlock.com '<lpankey@ pankeyhorlock.com >
Cc: 'jclark@ pankeyhorlock.com '<jclark@ pankeyhorlock.com >
Subject: R E:Cum m ingsv.Bignault& Carter,L L C

M r.P ankey,

IrepresentBignault& Carter,L L C.T hecom pany isinreceiptofyourletterofM ay 22,2018,sentonbehalfofAshley
Cum m ingsand w eareintheprocessofreview ingtheclaim s.



                                                                                                                                                                    3
                                                                   Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 11 of 103
Iam gladtodiscussM s.Cum m ings’claim sw ithyou.L et’sscheduletim efornextw eek. Iam availablethefollow ing
dates/tim es:

W ednesday,M ay 30:2pm -4pm ES T ;
T hursday,M ay 31st and Friday June1st 9am -4pm ES T

T hankyou.


Cha rle sH e rm a n
Ba rre tt& Fa ra ha ny

       The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




Note :a llg round m a il/Fe d Ex/UPS should b e m a ile d to1100 Pe a c htre e St.,N E,Ste .500,Atla nta ,GA 30309)
Ac tua lOffic e loc a tionform e e ting s:
7E.Cong re ssSt.,Ste .611A,Sa va nna h,GA 31401
Te le phone : 912-303-7717
Ce ll:419-704-7703
Fa c sim ile : 404-214-0125
Em a il:c ha rle s@ Justic e AtW ork.com
JusticeAtW ork.com

Follow uson Fa c e b ook * Tw itte r* Linke d In * Atla nta Em ploym e ntLa w Blog

N ote :Inthe a b se nc e ofa ne ng a g e m e nta g re e m e ntorc ontra c tofre pre se nta tion,noinform a tionc onta ine d inthise m a ilc onstitute sa nund e rta king ofre pre se nta tionor
a ne xpre ssionofa b ind ing le g a lopinion.

CON FIDEN TIALITY N OTE:The inform a tionc onta ine d inthism e ssa g e a nd a lla tta c hm e ntsisprivile g e d a nd c onfid e ntia linform a tioninte nd e d onlyforthe use ofthe
ind ivid ua lore ntityna m e d a b ove .Ifyou a re notthe inte nd e d re c ipie nt,a nyre vie w ,use ,d istrib ution,c opying orforw a rd ing ofthism e ssa g e isstric tlyprohib ite d .Ifyou
ha ve re c e ive d thism e ssa g e ine rror,ple a se im m e d ia te lynotifyusb ye m a ila tc ha rle s@ justic e a tw ork.com a nd /orc a llthe se nd e ra t(404) 214-0120 a nd ple a se d e le te the
orig ina la nd a llc opie softhe m e ssa g e .




                                                                                                                                                                    4
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 12 of 103
                             Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 13 of 103


Cummings v. Bignault & Carter, LLC                  Damage Calculations
Ashley Cummings
SETTLEMENT COMPONENTS                                                         Calculations
Costs
Attorney Fees
Claims - 3 Year SOL
Back Pay Liability (overtime)                                             $           5,
                                                                                       310
FLSA LD (overtime)                                                        $           5,
                                                                                       310
Total Plaintiff Damages (incl attorney fees)                              $          10,
                                                                                       619

Claims - 2 Year SOL
Back Pay Liability (overtime)                                             $           3,
                                                                                       691
FLSA LD (overtime)                                                        $           3,
                                                                                       691
Total Plaintiff Damages (including attorney fees)                         $           7,
                                                                                       381
                                                                   Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 14 of 103

   N am e    3 YrS O L Date                                                                                                            Grand Total 3 Yr SOL           Grand Total 2 Yr SOL             Grand Total FLSA LD 3 Yr SOL             Grand Total Without FLSA LD 3 Year SOL
Cum m ings           8/10/2015 2 Yr SOL Total             3690.6         3690.6 3 Yr SOL Total           $       5,
                                                                                                                  310 $           5,
                                                                                                                                   310 $                        10,
                                                                                                                                                                  619 $                      7,
                                                                                                                                                                                              381.13   $                                5,
                                                                                                                                                                                                                                         309.70 $                                          5,
                                                                                                                                                                                                                                                                                            310
             2 YrS O L Date                                                                                                                                                                            Grand Total FLSA LD 2 Year SOL           Grand Total Without FLSA LD 2 Year SOL
                 8/10/2016                                                                                                                                                                             $                                3,
                                                                                                                                                                                                                                         690.57 $                                        3,
                                                                                                                                                                                                                                                                                          690.57
   N am e       End ofW eek W eekly Hrs               O T Hours R egularR ate     O T R ate              O T P ay Due         FLSA LD              Total Owed
Cum m ings           8/16/2015                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           8/23/2015                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           8/30/2015                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings             9/6/2015                               3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           9/13/2015                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           9/20/2015                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           9/27/2015                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           10/4/2015                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings          10/11/2015                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings          10/18/2015                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings          10/25/2015                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           11/1/2015                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           11/8/2015                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings          11/15/2015                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings          11/22/2015                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings          11/29/2015                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           12/6/2015                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings          12/13/2015                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings          12/20/2015                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings          12/27/2015                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings             1/3/2016                               3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           1/10/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           1/17/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           1/24/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           1/31/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings             2/7/2016                               3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           2/14/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           2/21/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           2/28/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings             3/6/2016                               3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           3/13/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           3/20/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           3/27/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings             4/3/2016                               3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           4/10/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           4/17/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           4/24/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings             5/1/2016                               3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings             5/8/2016                               3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           5/15/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           5/22/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           5/29/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings             6/5/2016                               3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           6/12/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           6/19/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           6/26/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings             7/3/2016                               3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           7/10/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           7/17/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           7/24/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           7/31/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings             8/7/2016                               3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           8/14/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           8/21/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           8/28/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings             9/4/2016                               3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           9/11/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           9/18/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           9/25/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           10/2/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           10/9/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings          10/16/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings          10/23/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings          10/30/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings           11/6/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings          11/13/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings          11/20/2016                                3.75 $      21.07    $             10.54    $       39.49   $       39.49   $                      78.98
Cum m ings          11/27/2016                   26.3         0.00 $      32.01    $             16.01    $         -     $         -     $                        -
Cum m ings           12/4/2016                  45.57         5.57 $      18.46    $              9.23    $       51.42   $       51.42   $                     102.84
Cum m ings          12/11/2016                  44.47         4.47 $      18.92    $              9.46    $       42.28   $       42.28   $                      84.57
Cum m ings          12/18/2016                  45.41         5.41 $      18.53    $              9.26    $       50.12   $       50.12   $                     100.24
Cum m ings          12/25/2016                  44.42         4.42 $      18.94    $              9.47    $       41.86   $       41.86   $                      83.72
                                                                      Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 15 of 103

Cum m ings     1/1/2017                         44.42          4.42   $   19.74   $    9.87   $   43.63   $   43.63   $    87.26
Cum m ings     1/8/2017                         46.26          6.26   $   18.96   $    9.48   $   59.34   $   59.34   $   118.67
Cum m ings    1/15/2017                         45.80          5.80   $   19.15   $    9.57   $   55.53   $   55.53   $   111.06
Cum m ings    1/22/2017                         44.33          4.33   $   19.78   $    9.89   $   42.83   $   42.83   $    85.66
Cum m ings    1/29/2017                         42.66          2.66   $   20.56   $   10.28   $   27.34   $   27.34   $    54.68
Cum m ings     2/5/2017                         44.78          4.78   $   19.58   $    9.79   $   46.81   $   46.81   $    93.61
Cum m ings    2/12/2017                         46.01          6.01   $   19.06   $    9.53   $   57.28   $   57.28   $   114.55
Cum m ings    2/19/2017                         44.48          4.48   $   19.72   $    9.86   $   44.16   $   44.16   $    88.33
Cum m ings    2/26/2017                         35.31          0.00   $   24.84   $   12.42   $     -     $     -     $      -
Cum m ings     3/5/2017                         44.71          4.71   $   19.61   $    9.81   $   46.19   $   46.19   $    92.38
Cum m ings    3/12/2017                         45.00          5.00   $   19.49   $    9.74   $   48.72   $   48.72   $    97.44
Cum m ings    3/19/2017                         35.63          0.00   $   24.61   $   12.31   $     -     $     -     $      -
Cum m ings    3/26/2017                         45.71          5.71   $   19.19   $    9.59   $   54.77   $   54.77   $   109.55
Cum m ings     4/2/2017                         45.53          5.53   $   19.26   $    9.63   $   53.26   $   53.26   $   106.51
Cum m ings     4/9/2017                         44.88          4.88   $   19.54   $    9.77   $   47.68   $   47.68   $    95.36
Cum m ings    4/16/2017                         46.16          6.16   $   19.00   $    9.50   $   58.51   $   58.51   $   117.03
Cum m ings    4/23/2017                         37.85          0.00   $   23.17   $   11.58   $     -     $     -     $      -
Cum m ings    4/30/2017                         46.53          6.53   $   18.85   $    9.42   $   61.56   $   61.56   $   123.12
Cum m ings     5/7/2017                         46.78          6.78   $   18.75   $    9.37   $   63.55   $   63.55   $   127.10
Cum m ings    5/14/2017                         43.03          3.03   $   20.38   $   10.19   $   30.88   $   30.88   $    61.75
Cum m ings    5/21/2017                         45.50          5.50   $   19.27   $    9.64   $   53.00   $   53.00   $   106.01
Cum m ings    5/28/2017                         45.35          5.35   $   19.34   $    9.67   $   51.73   $   51.73   $   103.46
Cum m ings     6/4/2017                         36.18          0.00   $   24.24   $   12.12   $     -     $     -     $      -
Cum m ings    6/11/2017                         45.97          5.97   $   19.08   $    9.54   $   56.92   $   56.92   $   113.83
Cum m ings    6/18/2017                         46.58          6.58   $   18.83   $    9.41   $   61.97   $   61.97   $   123.94
Cum m ings    6/25/2017                         44.73          4.73   $   19.60   $    9.80   $   46.40   $   46.40   $    92.79
Cum m ings     7/2/2017                         45.87          5.87   $   19.12   $    9.56   $   56.08   $   56.08   $   112.17
Cum m ings     7/9/2017                         37.18          0.00   $   23.58   $   11.79   $     -     $     -     $      -
Cum m ings    7/16/2017                         45.33          5.33   $   19.34   $    9.67   $   51.59   $   51.59   $   103.17
Cum m ings    7/23/2017                         44.60          4.60   $   19.66   $    9.83   $   45.22   $   45.22   $    90.45
Cum m ings    7/30/2017                         45.60          5.60   $   19.23   $    9.62   $   53.85   $   53.85   $   107.70
Cum m ings     8/6/2017                         45.60          5.60   $   19.23   $    9.62   $   53.85   $   53.85   $   107.70
Cum m ings    8/13/2017                         45.02          5.02   $   19.48   $    9.74   $   48.86   $   48.86   $    97.73
Cum m ings    8/20/2017                         44.75          4.75   $   19.60   $    9.80   $   46.54   $   46.54   $    93.09
Cum m ings    8/27/2017                         45.30          5.30   $   19.36   $    9.68   $   51.30   $   51.30   $   102.60
Cum m ings     9/3/2017                         45.57          5.57   $   19.25   $    9.62   $   53.57   $   53.57   $   107.13
Cum m ings    9/10/2017                         26.98          0.00   $   32.50   $   16.25   $     -     $     -     $      -
Cum m ings    9/17/2017                         24.93          0.00   $   35.17   $   17.59   $     -     $     -     $      -
Cum m ings    9/24/2017                         45.53          5.53   $   19.26   $    9.63   $   53.29   $   53.29   $   106.57
Cum m ings    10/1/2017                         42.75          2.75   $   20.51   $   10.26   $   28.21   $   28.21   $    56.41
Cum m ings    10/8/2017                         43.88          3.88   $   19.98   $    9.99   $   38.80   $   38.80   $    77.60
Cum m ings   10/15/2017                         44.20          4.20   $   19.84   $    9.92   $   41.67   $   41.67   $    83.33
Cum m ings   10/22/2017                         43.65          3.65   $   20.09   $   10.05   $   36.67   $   36.67   $    73.33
Cum m ings   10/29/2017                         42.30          2.30   $   20.73   $   10.37   $   23.84   $   23.84   $    47.68
Cum m ings    11/5/2017                         42.83          2.83   $   20.47   $   10.24   $   29.00   $   29.00   $    58.01
Cum m ings   11/12/2017                         43.50          3.50   $   20.16   $   10.08   $   35.28   $   35.28   $    70.56
Cum m ings   11/19/2017                         43.60          3.60   $   20.11   $   10.06   $   36.20   $   36.20   $    72.41
Cum m ings   11/26/2017                         24.23          0.00   $   36.19   $   18.09   $     -     $     -     $      -
Cum m ings    12/3/2017                         46.73          6.73   $   18.77   $    9.38   $   63.18   $   63.18   $   126.35
Cum m ings   12/10/2017                         43.67          3.67   $   20.08   $   10.04   $   36.82   $   36.82   $    73.64
Cum m ings   12/17/2017                         40.97          0.97   $   21.41   $   10.70   $   10.35   $   10.35   $    20.69
Cum m ings   12/24/2017                         43.58          3.58   $   20.12   $   10.06   $   36.05   $   36.05   $    72.10
Cum m ings   12/31/2017                         35.27          0.00   $   24.87   $   12.43   $     -     $     -     $      -
Cum m ings     1/7/2018                         41.33          1.33   $   19.47   $    9.74   $   12.98   $   12.98   $    25.96
Cum m ings    1/14/2018                         45.63          5.63   $   17.64   $    8.82   $   49.67   $   49.67   $    99.35
Cum m ings    1/21/2018                         44.05          4.05   $   18.27   $    9.13   $   37.00   $   37.00   $    73.99
Cum m ings    1/28/2018                         44.73          4.73   $   17.99   $    9.00   $   42.58   $   42.58   $    85.16
Cum m ings     2/4/2018                         43.70          3.70   $   18.42   $    9.21   $   34.07   $   34.07   $    68.14
Cum m ings    2/11/2018                         41.45          1.45   $   19.42   $    9.71   $   14.08   $   14.08   $    28.15
Cum m ings    2/18/2018                         41.88          1.88   $   19.21   $    9.61   $   18.09   $   18.09   $    36.19
Cum m ings    2/25/2018                         43.02          3.02   $   18.71   $    9.35   $   28.22   $   28.22   $    56.44
Cum m ings     3/4/2018                         43.90          3.90   $   18.33   $    9.17   $   35.75   $   35.75   $    71.50
Cum m ings    3/11/2018                         43.72          3.72   $   18.41   $    9.20   $   34.21   $   34.21   $    68.42
Cum m ings    3/18/2018                         43.48          3.48   $   18.51   $    9.25   $   32.23   $   32.23   $    64.47
Cum m ings    3/25/2018                         41.98          1.98   $   19.17   $    9.58   $   19.01   $   19.01   $    38.02
Cum m ings     4/1/2018                         43.67          3.67   $   18.43   $    9.22   $   33.79   $   33.79   $    67.58
Cum m ings     4/8/2018                         26.68          0.00   $   30.16   $   15.08   $     -     $     -     $      -
Cum m ings    4/15/2018                         44.93          4.93   $   17.91   $    8.96   $   44.18   $   44.18   $    88.36
Cum m ings    4/22/2018                         35.47          0.00   $   22.69   $   11.35   $     -     $     -     $      -
                          Avg OT with records                  3.75
                          Avg RR with records           $    20.69

                          2016 W eekly W age            $   841.35
                          2017 W eekly W age            $   876.96
                          2018 W eekly W age            $   804.78
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 16 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 17 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 18 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 19 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 20 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 21 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 22 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 23 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 24 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 25 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 26 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 27 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 28 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 29 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 30 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 31 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 32 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 33 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 34 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 35 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 36 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 37 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 38 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 39 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 40 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 41 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 42 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 43 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 44 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 45 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 46 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 47 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 48 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 49 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 50 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 51 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 52 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 53 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 54 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 55 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 56 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 57 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 58 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 59 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 60 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 61 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 62 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 63 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 64 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 65 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 66 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 67 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 68 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 69 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 70 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 71 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 72 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 73 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 74 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 75 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 76 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 77 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 78 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 79 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 80 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 81 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 82 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 83 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 84 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 85 of 103
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 86 of 103




  ATTACHMENT
      “B”
                Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 87 of 103


Charles Herman

From:                                           Charles Herman
Sent:                                           Tuesday, August 14, 2018 9:49 AM
To:                                             Larry Pankey
Subject:                                        RE: Cummings v. Bignault & Carter, LLC (Confidential Under FRE 408)


Cummings v. Bignault & Carter, LLC (Confidential Under FRE 408)

Our settlement counteroffer is $7,381 plus a reasonable amount for attorney’s fees. As you can see from our previous
attachments, our counteroffer is based on the time records that we previously delivered to you, includes liquidated
damages, and is limited to the 2 year look back period.

If your client is amenable to this, please provide a copy of your time records and the amount of attorney’s fees that you
are demanding so that we may discuss your attorney’s fees and reach an amicable resolution to this case. It is my hope
that we can continue discussions to determine whether early resolution is possible. After you and your client have had a
chance to review this information, I welcome a chance to discuss your client’s response.

I thank you in advance for your time and attention to this matter.


Charles Herman
Barrett & Farahany




Note: all ground mail/Fed Ex/UPS should be mailed to 1100 Peachtree St., NE, Ste. 500, Atlanta, GA 30309)
Actual Office location for meetings:
7 E. Congress St., Ste. 611A, Savannah, GA 31401
Telephone: 912-303-7717
Cell: 419-704-7703
Facsimile: 404-214-0125
Email: charles@JusticeAtWork.com
JusticeAtWork.com

Follow us on Facebook * Twitter * LinkedIn * Atlanta Employment Law Blog

Note: In the absence of an engagement agreement or contract of representation, no information contained in this email constitutes an undertaking of representation or
an expression of a binding legal opinion.

CONFIDENTIALITY NOTE: The information contained in this message and all attachments is privileged and confidential information intended only for the use of the
individual or entity named above. If you are not the intended recipient, any review, use, distribution, copying or forwarding of this message is strictly prohibited. If you
have received this message in error, please immediately notify us by email at charles@justiceatwork.com and/or call the sender at (404) 214-0120 and please delete the
original and all copies of the message.


From: Larry Pankey <lpankey@pankeyhorlock.com>
Sent: Monday, August 13, 2018 6:19 PM
To: Charles Herman <charles@justiceatwork.com>
Subject: RE: RE: Cummings v. Bignault & Carter, LLC

I have reviewed this. Are you making an offer or do we need to file. Thanks.

                                                                                     1
                                                                  Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 88 of 103
Larry A. Pankey, Esq.
Listed in Super Lawyers®
Top 100 Trial Lawyers The National Trial Lawyers
Life Member Million Dollar Advocates Forum


Pankey & Horlock, LLC
lpankey@pankeyhorlock.com
www.pankeyhorlock.com
770.670.6250 direct


From: Charles Herman [mailto:charles@justiceatwork.com]
Sent: Friday, August 10, 2018 1:33 PM
To: Larry Pankey <lpankey@pankeyhorlock.com>
Subject: RE: RE: Cummings v. Bignault & Carter, LLC

Larry,

Per our telephone conversation, attached hereto are Ms. Cummings timecard records from November 21, 2016 through
the present. The code to get into the spreadsheet is 7505.

Let me know when you have had a chance to review and would like to discuss.

Thank you for your continued cooperation in this matter, it is greatly appreciated.


Charles Herman

      The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




(Note: all ground mail/Fed Ex/UPS should be mailed to 1100 Peachtree St., NE, Ste. 500, Atlanta, GA 30309)
Actual Office location for meetings:
7 E. Congress St., Ste. 611A, Savannah, GA 31401
Telephone: 912-303-7717
Cell: 419-704-7703
Facsimile: 404-214-0125
Email: charles@JusticeAtWork.com
JusticeAtWork.com

Follow us on Facebook * Twitter * LinkedIn * Atlanta Employment Law Blog

Note: In the absence of an engagement agreement or contract of representation, no information contained in this email constitutes an undertaking of representation or
an expression of a binding legal opinion.



CONFIDENTIALITY NOTE: The information contained in this message and all attachments is privileged and confidential information intended only for the use of the
individual or entity named above. If you are not the intended recipient, any review, use, distribution, copying or forwarding of this message is strictly prohibited. If you
have received this message in error, please immediately notify us by email at charles@justiceatwork.com and/or call the sender at (404) 214-0120 and please delete the
original and all copies of the message.




From: Charles Herman
Sent: Tuesday, August 7, 2018 5:31 PM
To: 'Larry Pankey'
Subject: RE: RE: Cummings v. Bignault & Carter, LLC


                                                                                                                                                                   2
                                                                  Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 89 of 103
Larry,

I’ll pass the offer onto my clients and try to get back with you by the end of the week.

In the meantime, since Ashley believes she knows where the time records are located at the storage facility – please
share that information with us and we will send someone out there to look in the identified location.

Thanks.

Charles Herman

      The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




(Note: all ground mail/Fed Ex/UPS should be mailed to 1100 Peachtree St., NE, Ste. 500, Atlanta, GA 30309)
Actual Office location for meetings:
7 E. Congress St., Ste. 611A, Savannah, GA 31401
Telephone: 912-303-7717
Cell: 419-704-7703
Facsimile: 404-214-0125
Email: charles@JusticeAtWork.com
JusticeAtWork.com

Follow us on Facebook * Twitter * LinkedIn * Atlanta Employment Law Blog

Note: In the absence of an engagement agreement or contract of representation, no information contained in this email constitutes an undertaking of representation or
an expression of a binding legal opinion.



CONFIDENTIALITY NOTE: The information contained in this message and all attachments is privileged and confidential information intended only for the use of the
individual or entity named above. If you are not the intended recipient, any review, use, distribution, copying or forwarding of this message is strictly prohibited. If you
have received this message in error, please immediately notify us by email at charles@justiceatwork.com and/or call the sender at (404) 214-0120 and please delete the
original and all copies of the message.




From: Larry Pankey [mailto:lpankey@pankeyhorlock.com]
Sent: Tuesday, August 7, 2018 4:04 PM
To: Charles Herman
Subject: RE: RE: Cummings v. Bignault & Carter, LLC

Charles:

Our settlement demand is for $57,000, plus a reasonable amount for attorney’s fees.

My client does not have the time records but believes she knows where they are located at the storage facility.

Let me know and how much time do you need to respond? We are prepared to move forward with settlement or suit.
Thanks.

Larry A. Pankey, Esq.
Listed in Super Lawyers®
Top 100 Trial Lawyers The National Trial Lawyers
Life Member Million Dollar Advocates Forum


Pankey & Horlock, LLC
lpankey@pankeyhorlock.com
                                                                                                                                                                   3
                                                                  Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 90 of 103
www.pankeyhorlock.com
770.670.6250 direct


From: Charles Herman [mailto:charles@justiceatwork.com]
Sent: Monday, June 18, 2018 9:10 AM
To: Larry Pankey <lpankey@pankeyhorlock.com>
Cc: Janice Clark <jclark@pankeyhorlock.com>
Subject: RE: RE: Cummings v. Bignault & Carter, LLC

Larry,

Thank you for taking the time to discuss the case with me last week. I do hope that we can work this case out pre-suit
and I appreciate you getting in touch with your client to see whether or not she has the time records and to clarify that
there are no other employees similarly situated with her.

Let me know if there is anything I can do to assist in moving this case forward in the interim.

Thank you sir.


Charles Herman
Barrett & Farahany

      The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




Note: all ground mail/Fed Ex/UPS should be mailed to 1100 Peachtree St., NE, Ste. 500, Atlanta, GA 30309)
Actual Office location for meetings:
7 E. Congress St., Ste. 611A, Savannah, GA 31401
Telephone: 912-303-7717
Cell: 419-704-7703
Facsimile: 404-214-0125
Email: charles@JusticeAtWork.com
JusticeAtWork.com

Follow us on Facebook * Twitter * LinkedIn * Atlanta Employment Law Blog

Note: In the absence of an engagement agreement or contract of representation, no information contained in this email constitutes an undertaking of representation or
an expression of a binding legal opinion.

CONFIDENTIALITY NOTE: The information contained in this message and all attachments is privileged and confidential information intended only for the use of the
individual or entity named above. If you are not the intended recipient, any review, use, distribution, copying or forwarding of this message is strictly prohibited. If you
have received this message in error, please immediately notify us by email at charles@justiceatwork.com and/or call the sender at (404) 214-0120 and please delete the
original and all copies of the message.


From: Charles Herman
Sent: Friday, May 25, 2018 3:31 PM
To: 'lpankey@pankeyhorlock.com' <lpankey@pankeyhorlock.com>
Cc: 'jclark@pankeyhorlock.com' <jclark@pankeyhorlock.com>
Subject: RE: Cummings v. Bignault & Carter, LLC

Mr. Pankey,

I represent Bignault & Carter, LLC. The company is in receipt of your letter of May 22, 2018, sent on behalf of Ashley
Cummings and we are in the process of reviewing the claims.
                                                                                                                                                                   4
                                                                  Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 91 of 103

I am glad to discuss Ms. Cummings’ claims with you. Let’s schedule time for next week. I am available the following
dates/times:

Wednesday, May 30: 2pm-4pm EST;
Thursday, May 31st and Friday June 1st 9am-4pm EST

Thank you.


Charles Herman
Barrett & Farahany

      The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




Note: all ground mail/Fed Ex/UPS should be mailed to 1100 Peachtree St., NE, Ste. 500, Atlanta, GA 30309)
Actual Office location for meetings:
7 E. Congress St., Ste. 611A, Savannah, GA 31401
Telephone: 912-303-7717
Cell: 419-704-7703
Facsimile: 404-214-0125
Email: charles@JusticeAtWork.com
JusticeAtWork.com

Follow us on Facebook * Twitter * LinkedIn * Atlanta Employment Law Blog

Note: In the absence of an engagement agreement or contract of representation, no information contained in this email constitutes an undertaking of representation or
an expression of a binding legal opinion.

CONFIDENTIALITY NOTE: The information contained in this message and all attachments is privileged and confidential information intended only for the use of the
individual or entity named above. If you are not the intended recipient, any review, use, distribution, copying or forwarding of this message is strictly prohibited. If you
have received this message in error, please immediately notify us by email at charles@justiceatwork.com and/or call the sender at (404) 214-0120 and please delete the
original and all copies of the message.




  Total Control Panel                                                                                                                                                                                      Login

   To: lpankey@pankeyhorlock.com                                                                                                                                   Remove this sender from my allow list
   From: charles@justiceatwork.com

  You received this message because the sender is on your allow list.




                                                                                                                                                                                            5
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 92 of 103




  ATTACHMENT
      “C”
                Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 93 of 103


Charles Herman

From:                                            Charles Herman
Sent:                                            Monday, November 19, 2018 4:26 PM
To:                                              'Larry Pankey'
Cc:                                              Janice Clark
Subject:                                         RE: Cummings v. Bignault & Carter, LLC Offer
Attachments:                                     Bignault Carter LLC (3 yr & liquidated)(w 7 hrs).xlsx


Larry,

I was able to get authority from my client to settle this matter for a total of $45,000 inclusive of all attorneys fees and
costs as shown on the attached spreadsheet (Bignault Carter LLC (3 yr & liquidated)(w 7 hrs)). It is password protected
and the password is 7505.

As we discussed on the telephone, this number was arrived at by: (1) inserting 7 hours per week instead of the 3.75
hours per week average that we shared with you previously; (2) using the time and half overtime rate instead of the half
overtime rate; (3) including liquidated damages on the entire amount; and (4) going back three years as opposed to two
years. In other words, this number is the most that could be awarded to your client if the case was litigated to a
successful conclusion and she was awarded all damages available to her.

Please discuss with your client and let me know her response as soon as possible.

If she agrees to the settlement, I will draw up a settlement agreement and general release and we can petition the court
for approval.


Charles Herman



7 E. Congress St., Ste. 611A, Savannah, GA 31401
Telephone: 912-244-3999
Cell: 419-704-7703
Facsimile: 1-912-257-7301
Email: charles@charleshermanlaw.com
CharlesHermanLaw.com
SavannahEmploymentLawyer.com

Follow me on Facebook * Twitter * LinkedIn

Note: In the absence of an engagement agreement or contract of representation, no information contained in this email constitutes an undertaking of representation or
an expression of a binding legal opinion.

CONFIDENTIALITY NOTE: The information contained in this message and all attachments are privileged and confidential information intended only for the use of the
individual or entity named above. If you are not the intended recipient, any review, use, distribution, copying or forwarding of this message is strictly prohibited. If you
have received this message in error, please immediately notify us by email at charles@charleshermanlaw.com and/or call the sender at (912) 244-3999 and please
delete the original and all copies of the message.


From: Larry Pankey <lpankey@pankeyhorlock.com>
Sent: Monday, November 19, 2018 12:00 PM
To: Charles Herman <charles@charleshermanlaw.com>
Cc: Janice Clark <jclark@pankeyhorlock.com>
Subject: returned your call
                                                                                      1
              Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 94 of 103




Larry A. Pankey, Esq.
Listed in Super Lawyers®
Top 100 Trial Lawyers The National Trial Lawyers
Life Member Million Dollar Advocates Forum


Pankey & Horlock, LLC
lpankey@pankeyhorlock.com
www.pankeyhorlock.com
770.670.6250 direct




                                                   2
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 95 of 103
                             Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 96 of 103


Cummings v. Bignault & Carter, LLC                  Damage Calculations
Ashley Cummings
SETTLEMENT COMPONENTS                                                         Calculations
Costs                                                                     $            400
Attorney Fees                                                             $           2,
                                                                                       954
Claims - 3 Year SOL
Back Pay Liability (overtime)                                             $          20,
                                                                                       823
FLSA LD (overtime)                                                        $          20,
                                                                                       823
Total Plaintiff Damages (incl attorney fees)                              $          45,
                                                                                       000

Claims - 2 Year SOL
Back Pay Liability (overtime)                                             $          13,
                                                                                       744
FLSA LD (overtime)                                                        $          13,
                                                                                       744
Total Plaintiff Damages (including attorney fees)                         $          30,
                                                                                       841
                                                                   Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 97 of 103

   N am e    3 YrS O L Date                                                                                                            Grand Total 3 Yr SOL           Grand Total 2 Yr SOL              Grand Total FLSA LD 3 Yr SOL              Grand Total Without FLSA LD 3 Year SOL
Cum m ings          10/18/2015 2 Yr SOL Total            13743.5        13743.5 3 Yr SOL Total           $      20,
                                                                                                                  823 $          20,
                                                                                                                                   823 $                        41,
                                                                                                                                                                  646 $                      27,
                                                                                                                                                                                               487.02   $                                20,
                                                                                                                                                                                                                                           823.03 $                                          20,
                                                                                                                                                                                                                                                                                               823
             2 YrS O L Date                                                                                                                                                                             Grand Total FLSA LD 2 Year SOL            Grand Total Without FLSA LD 2 Year SOL
                10/18/2016                                                                                                                                                                              $                                13,
                                                                                                                                                                                                                                           743.51 $                                        13,
                                                                                                                                                                                                                                                                                             743.51
   N am e       End ofW eek W eekly Hrs               O T Hours R egularR ate     O T R ate              O T P ay Due         FLSA LD              Total Owed
Cum m ings          10/18/2015                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings          10/25/2015                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           11/1/2015                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           11/8/2015                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings          11/15/2015                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings          11/22/2015                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings          11/29/2015                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           12/6/2015                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings          12/13/2015                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings          12/20/2015                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings          12/27/2015                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings             1/3/2016                               7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           1/10/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           1/17/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           1/24/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           1/31/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings             2/7/2016                               7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           2/14/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           2/21/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           2/28/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings             3/6/2016                               7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           3/13/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           3/20/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           3/27/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings             4/3/2016                               7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           4/10/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           4/17/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           4/24/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings             5/1/2016                               7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings             5/8/2016                               7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           5/15/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           5/22/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           5/29/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings             6/5/2016                               7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           6/12/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           6/19/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           6/26/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings             7/3/2016                               7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           7/10/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           7/17/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           7/24/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           7/31/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings             8/7/2016                               7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           8/14/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           8/21/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           8/28/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings             9/4/2016                               7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           9/11/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           9/18/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           9/25/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           10/2/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           10/9/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings          10/16/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings          10/23/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings          10/30/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings           11/6/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings          11/13/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings          11/20/2016                                7.00 $      21.07    $             31.61    $      221.24   $      221.24   $                     442.47
Cum m ings          11/27/2016                   26.3         0.00 $      32.01    $             48.02    $         -     $         -     $                        -
Cum m ings           12/4/2016                  45.57         5.57 $      18.46    $             27.69    $      154.26   $      154.26   $                     308.51
Cum m ings          12/11/2016                  44.47         4.47 $      18.92    $             28.38    $      126.85   $      126.85   $                     253.71
Cum m ings          12/18/2016                  45.41         5.41 $      18.53    $             27.79    $      150.35   $      150.35   $                     300.71
Cum m ings          12/25/2016                  44.42         4.42 $      18.94    $             28.41    $      125.58   $      125.58   $                     251.15
Cum m ings             1/1/2017                 44.42         4.42 $      19.74    $             29.61    $      130.89   $      130.89   $                     261.79
Cum m ings             1/8/2017                 46.26         6.26 $      18.96    $             28.44    $      178.01   $      178.01   $                     356.02
Cum m ings           1/15/2017                  45.80         5.80 $      19.15    $             28.72    $      166.58   $      166.58   $                     333.17
Cum m ings           1/22/2017                  44.33         4.33 $      19.78    $             29.67    $      128.49   $      128.49   $                     256.98
Cum m ings           1/29/2017                  42.66         2.66 $      20.56    $             30.84    $       82.02   $       82.02   $                     164.04
Cum m ings             2/5/2017                 44.78         4.78 $      19.58    $             29.38    $      140.42   $      140.42   $                     280.83
Cum m ings           2/12/2017                  46.01         6.01 $      19.06    $             28.59    $      171.83   $      171.83   $                     343.66
Cum m ings           2/19/2017                  44.48         4.48 $      19.72    $             29.57    $      132.49   $      132.49   $                     264.98
Cum m ings           2/26/2017                  35.31         0.00 $      24.84    $             37.25    $         -     $         -     $                        -
                                                                      Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 98 of 103

Cum m ings     3/5/2017                         44.71          4.71   $   19.61   $   29.42   $   138.58   $   138.58   $   277.15
Cum m ings    3/12/2017                         45.00          5.00   $   19.49   $   29.23   $   146.16   $   146.16   $   292.32
Cum m ings    3/19/2017                         35.63          0.00   $   24.61   $   36.92   $      -     $      -     $      -
Cum m ings    3/26/2017                         45.71          5.71   $   19.19   $   28.78   $   164.32   $   164.32   $   328.64
Cum m ings     4/2/2017                         45.53          5.53   $   19.26   $   28.89   $   159.77   $   159.77   $   319.54
Cum m ings     4/9/2017                         44.88          4.88   $   19.54   $   29.31   $   143.03   $   143.03   $   286.07
Cum m ings    4/16/2017                         46.16          6.16   $   19.00   $   28.50   $   175.54   $   175.54   $   351.09
Cum m ings    4/23/2017                         37.85          0.00   $   23.17   $   34.75   $      -     $      -     $      -
Cum m ings    4/30/2017                         46.53          6.53   $   18.85   $   28.27   $   184.68   $   184.68   $   369.36
Cum m ings     5/7/2017                         46.78          6.78   $   18.75   $   28.12   $   190.65   $   190.65   $   381.30
Cum m ings    5/14/2017                         43.03          3.03   $   20.38   $   30.57   $    92.63   $    92.63   $   185.26
Cum m ings    5/21/2017                         45.50          5.50   $   19.27   $   28.91   $   159.01   $   159.01   $   318.02
Cum m ings    5/28/2017                         45.35          5.35   $   19.34   $   29.01   $   155.18   $   155.18   $   310.37
Cum m ings     6/4/2017                         36.18          0.00   $   24.24   $   36.36   $      -     $      -     $      -
Cum m ings    6/11/2017                         45.97          5.97   $   19.08   $   28.62   $   170.75   $   170.75   $   341.50
Cum m ings    6/18/2017                         46.58          6.58   $   18.83   $   28.24   $   185.90   $   185.90   $   371.81
Cum m ings    6/25/2017                         44.73          4.73   $   19.60   $   29.41   $   139.19   $   139.19   $   278.38
Cum m ings     7/2/2017                         45.87          5.87   $   19.12   $   28.68   $   168.25   $   168.25   $   336.51
Cum m ings     7/9/2017                         37.18          0.00   $   23.58   $   35.38   $      -     $      -     $      -
Cum m ings    7/16/2017                         45.33          5.33   $   19.34   $   29.02   $   154.76   $   154.76   $   309.52
Cum m ings    7/23/2017                         44.60          4.60   $   19.66   $   29.49   $   135.67   $   135.67   $   271.35
Cum m ings    7/30/2017                         45.60          5.60   $   19.23   $   28.85   $   161.55   $   161.55   $   323.09
Cum m ings     8/6/2017                         45.60          5.60   $   19.23   $   28.85   $   161.55   $   161.55   $   323.09
Cum m ings    8/13/2017                         45.02          5.02   $   19.48   $   29.22   $   146.59   $   146.59   $   293.19
Cum m ings    8/20/2017                         44.75          4.75   $   19.60   $   29.40   $   139.63   $   139.63   $   279.26
Cum m ings    8/27/2017                         45.30          5.30   $   19.36   $   29.04   $   153.90   $   153.90   $   307.81
Cum m ings     9/3/2017                         45.57          5.57   $   19.25   $   28.87   $   160.70   $   160.70   $   321.40
Cum m ings    9/10/2017                         26.98          0.00   $   32.50   $   48.75   $      -     $      -     $      -
Cum m ings    9/17/2017                         24.93          0.00   $   35.17   $   52.76   $      -     $      -     $      -
Cum m ings    9/24/2017                         45.53          5.53   $   19.26   $   28.89   $   159.86   $   159.86   $   319.71
Cum m ings    10/1/2017                         42.75          2.75   $   20.51   $   30.77   $    84.62   $    84.62   $   169.24
Cum m ings    10/8/2017                         43.88          3.88   $   19.98   $   29.98   $   116.41   $   116.41   $   232.81
Cum m ings   10/15/2017                         44.20          4.20   $   19.84   $   29.76   $   125.00   $   125.00   $   249.99
Cum m ings   10/22/2017                         43.65          3.65   $   20.09   $   30.14   $   110.00   $   110.00   $   219.99
Cum m ings   10/29/2017                         42.30          2.30   $   20.73   $   31.10   $    71.53   $    71.53   $   143.05
Cum m ings    11/5/2017                         42.83          2.83   $   20.47   $   30.71   $    87.01   $    87.01   $   174.03
Cum m ings   11/12/2017                         43.50          3.50   $   20.16   $   30.24   $   105.84   $   105.84   $   211.68
Cum m ings   11/19/2017                         43.60          3.60   $   20.11   $   30.17   $   108.61   $   108.61   $   217.23
Cum m ings   11/26/2017                         24.23          0.00   $   36.19   $   54.28   $      -     $      -     $      -
Cum m ings    12/3/2017                         46.73          6.73   $   18.77   $   28.15   $   189.53   $   189.53   $   379.06
Cum m ings   12/10/2017                         43.67          3.67   $   20.08   $   30.12   $   110.46   $   110.46   $   220.91
Cum m ings   12/17/2017                         40.97          0.97   $   21.41   $   32.11   $    31.04   $    31.04   $    62.08
Cum m ings   12/24/2017                         43.58          3.58   $   20.12   $   30.18   $   108.15   $   108.15   $   216.31
Cum m ings   12/31/2017                         35.27          0.00   $   24.87   $   37.30   $      -     $      -     $      -
Cum m ings     1/7/2018                         41.33          1.33   $   19.47   $   29.21   $    38.94   $    38.94   $    77.88
Cum m ings    1/14/2018                         45.63          5.63   $   17.64   $   26.45   $   149.02   $   149.02   $   298.05
Cum m ings    1/21/2018                         44.05          4.05   $   18.27   $   27.40   $   110.99   $   110.99   $   221.98
Cum m ings    1/28/2018                         44.73          4.73   $   17.99   $   26.99   $   127.73   $   127.73   $   255.47
Cum m ings     2/4/2018                         43.70          3.70   $   18.42   $   27.62   $   102.21   $   102.21   $   204.42
Cum m ings    2/11/2018                         41.45          1.45   $   19.42   $   29.12   $    42.23   $    42.23   $    84.46
Cum m ings    2/18/2018                         41.88          1.88   $   19.21   $   28.82   $    54.28   $    54.28   $   108.56
Cum m ings    2/25/2018                         43.02          3.02   $   18.71   $   28.06   $    84.66   $    84.66   $   169.31
Cum m ings     3/4/2018                         43.90          3.90   $   18.33   $   27.50   $   107.24   $   107.24   $   214.49
Cum m ings    3/11/2018                         43.72          3.72   $   18.41   $   27.61   $   102.63   $   102.63   $   205.26
Cum m ings    3/18/2018                         43.48          3.48   $   18.51   $   27.76   $    96.70   $    96.70   $   193.41
Cum m ings    3/25/2018                         41.98          1.98   $   19.17   $   28.75   $    57.03   $    57.03   $   114.06
Cum m ings     4/1/2018                         43.67          3.67   $   18.43   $   27.65   $   101.37   $   101.37   $   202.73
Cum m ings     4/8/2018                         26.68          0.00   $   30.16   $   45.24   $      -     $      -     $      -
Cum m ings    4/15/2018                         44.93          4.93   $   17.91   $   26.87   $   132.54   $   132.54   $   265.08
Cum m ings    4/22/2018                         35.47          0.00   $   22.69   $   34.04   $      -     $      -     $      -
                          Avg OT with records                  3.75
                          Avg RR with records           $    20.69

                          2016 W eekly W age            $   841.35
                          2017 W eekly W age            $   876.96
                          2018 W eekly W age            $   804.78
Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 99 of 103




  ATTACHMENT
      “D”
             Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 100 of 103


Charles Herman

From:                                       Larry Pankey <lpankey@pankeyhorlock.com>
Sent:                                       Tuesday, November 20, 2018 12:11 PM
To:                                         Charles Herman
Cc:                                         Janice Clark
Subject:                                    RE: Cummings v. Bignault & Carter, LLC Offer


Sorry, it is $26,562.09 to Ashley Cummings. Thanks.

Larry A. Pankey, Esq.
Listed in Super Lawyers®
Top 100 Trial Lawyers The National Trial Lawyers
Life Member Million Dollar Advocates Forum


Pankey & Horlock, LLC
lpankey@pankeyhorlock.com
www.pankeyhorlock.com
770.670.6250 direct


From :Larry Pankey
S ent:Tuesday, November 20, 2018 12:09 PM
T o:'Charles Herman' <charles@charleshermanlaw.com>
Cc:Janice Clark <jclark@pankeyhorlock.com>
S ubject:RE: Cummings v. Bignault & Carter, LLC Offer

Charles:

Please make out two separate checks.

          1. Ashley Cummings $25,562.09
          2. P&H LLC          $18,437.91

Let us know if you need any other information.

Larry A. Pankey, Esq.
Listed in Super Lawyers®
Top 100 Trial Lawyers The National Trial Lawyers
Life Member Million Dollar Advocates Forum


Pankey & Horlock, LLC
lpankey@pankeyhorlock.com
www.pankeyhorlock.com
770.670.6250 direct


From :Charles Herman [mailto:charles@charleshermanlaw.com]
S ent:Tuesday, November 20, 2018 10:27 AM
T o:Larry Pankey <lpankey@pankeyhorlock.com>
Cc:Janice Clark <jclark@pankeyhorlock.com>
S ubject:RE: Cummings v. Bignault & Carter, LLC Offer

Thought I would forward this to Janice – since I see that she was not copied on the previous email communications.

                                                                     1
               Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 101 of 103

Charles Herman



7 E. Congress St., Ste. 611A, Savannah, GA 31401
Telephone: 912-244-3999
Cell: 419-704-7703
Facsimile: 1-912-257-7301
Email: charles@charleshermanlaw.com
CharlesHermanLaw.com
SavannahEmploymentLawyer.com

Follow me on Facebook * Twitter * LinkedIn

Note: In the absence of an engagement agreement or contract of representation, no information contained in this email constitutes an undertaking of representation or
an expression of a binding legal opinion.

CONFIDENTIALITY NOTE: The information contained in this message and all attachments are privileged and confidential information intended only for the use of the
individual or entity named above. If you are not the intended recipient, any review, use, distribution, copying or forwarding of this message is strictly prohibited. If you
have received this message in error, please immediately notify us by email at charles@charleshermanlaw.com and/or call the sender at (912) 244-3999 and please
delete the original and all copies of the message.


From :Charles Herman
S ent:Monday, November 19, 2018 5:33 PM
T o:Larry Pankey <lpankey@pankeyhorlock.com>
S ubject:RE: Cummings v. Bignault & Carter, LLC Offer

Let me know how you want the checks made out and please send us signed W-9’s for both you and Ms. Cummings.

Charles Herman



7 E. Congress St., Ste. 611A, Savannah, GA 31401
Telephone: 912-244-3999
Cell: 419-704-7703
Facsimile: 1-912-257-7301
Email: charles@charleshermanlaw.com
CharlesHermanLaw.com
SavannahEmploymentLawyer.com

Follow me on Facebook * Twitter * LinkedIn

Note: In the absence of an engagement agreement or contract of representation, no information contained in this email constitutes an undertaking of representation or
an expression of a binding legal opinion.

CONFIDENTIALITY NOTE: The information contained in this message and all attachments are privileged and confidential information intended only for the use of the
individual or entity named above. If you are not the intended recipient, any review, use, distribution, copying or forwarding of this message is strictly prohibited. If you
have received this message in error, please immediately notify us by email at charles@charleshermanlaw.com and/or call the sender at (912) 244-3999 and please
delete the original and all copies of the message.


From :Larry Pankey <lpankey@pankeyhorlock.com>
S ent:Monday, November 19, 2018 4:46 PM
T o:Charles Herman <charles@charleshermanlaw.com>
S ubject:RE: Cummings v. Bignault & Carter, LLC Offer

Charles:



                                                                                      2
               Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 102 of 103
We will agree to your $45,000 offer subject to client and court approval of the settlement agreement and other filings.
Thanks for getting this one done.

Larry A. Pankey, Esq.
Listed in Super Lawyers®
Top 100 Trial Lawyers The National Trial Lawyers
Life Member Million Dollar Advocates Forum


Pankey & Horlock, LLC
lpankey@pankeyhorlock.com
www.pankeyhorlock.com
770.670.6250 direct


From :Charles Herman [mailto:charles@charleshermanlaw.com]
S ent:Monday, November 19, 2018 4:26 PM
T o:Larry Pankey <lpankey@pankeyhorlock.com>
Cc:Janice Clark <jclark@pankeyhorlock.com>
S ubject:RE: Cummings v. Bignault & Carter, LLC Offer

Larry,

I was able to get authority from my client to settle this matter for a total of $45,000 inclusive of all attorneys fees and
costs as shown on the attached spreadsheet (Bignault Carter LLC (3 yr & liquidated)(w 7 hrs)). It is password protected
and the password is 7505.

As we discussed on the telephone, this number was arrived at by: (1) inserting 7 hours per week instead of the 3.75
hours per week average that we shared with you previously; (2) using the time and half overtime rate instead of the half
overtime rate; (3) including liquidated damages on the entire amount; and (4) going back three years as opposed to two
years. In other words, this number is the most that could be awarded to your client if the case was litigated to a
successful conclusion and she was awarded all damages available to her.

Please discuss with your client and let me know her response as soon as possible.

If she agrees to the settlement, I will draw up a settlement agreement and general release and we can petition the court
for approval.


Charles Herman



7 E. Congress St., Ste. 611A, Savannah, GA 31401
Telephone: 912-244-3999
Cell: 419-704-7703
Facsimile: 1-912-257-7301
Email: charles@charleshermanlaw.com
CharlesHermanLaw.com
SavannahEmploymentLawyer.com

Follow me on Facebook * Twitter * LinkedIn

Note: In the absence of an engagement agreement or contract of representation, no information contained in this email constitutes an undertaking of representation or
an expression of a binding legal opinion.

CONFIDENTIALITY NOTE: The information contained in this message and all attachments are privileged and confidential information intended only for the use of the
individual or entity named above. If you are not the intended recipient, any review, use, distribution, copying or forwarding of this message is strictly prohibited. If you
have received this message in error, please immediately notify us by email at charles@charleshermanlaw.com and/or call the sender at (912) 244-3999 and please
delete the original and all copies of the message.
                                                                                      3
             Case 4:18-cv-00244-WTM-CLR Document 17-1 Filed 03/14/19 Page 103 of 103


From :Larry Pankey <lpankey@pankeyhorlock.com>
S ent:Monday, November 19, 2018 12:00 PM
T o:Charles Herman <charles@charleshermanlaw.com>
Cc:Janice Clark <jclark@pankeyhorlock.com>
S ubject:returned your call



Larry A. Pankey, Esq.
Listed in Super Lawyers®
Top 100 Trial Lawyers The National Trial Lawyers
Life Member Million Dollar Advocates Forum


Pankey & Horlock, LLC
lpankey@pankeyhorlock.com
www.pankeyhorlock.com
770.670.6250 direct




                                                    4
